I respectfully dissent from the opinion of the majority in this matter concerning whether the plaintiff has shown that she suffers from the occupational disease of byssinosis and that her occupational exposure to cotton dust caused or was a significant contributing factor in the development of her current pulmonary conditions, including chronic obstructive pulmonary disorder (COPD) and chronic bronchitis. The majority gave greater weight to the opinions of Dr. Allen Hayes on the issue of causation; however, the undersigned would have given greater weight to the testimony of the plaintiff's treating physician, Dr. Mario Fiorilli; her treating pulmonologist, Dr. Narayanachar Sekaran; and her pulmonary expert, Dr. Daniel Gottovi. Drs. Fiorilli, Sekaran, and Gottovi all diagnosed the plaintiff with byssinosis and were of the opinion that her occupational exposure to cotton dust was a significant factor in the development of the disease.
The majority has given greater weight to Dr. Hayes, who testified that, in his opinion, "smoking was almost certainly the cause of [the plaintiff's] severe obstructive lung disease, and at least based on the particular point of time in 1977 when her lung functions were virtually normal." Dr. Hayes also testified that mill workers with no byssinotic reactor symptoms and normal lung function when they leave the workplace do not typically worsen once they leave that exposure. However, Dr. Hayes's own testimony supports the conclusion that the plaintiff's lung function was not "normal" when she stopped working for the defendant-employer in 1978.
The undersigned would give greater weight to the other physicians who testified in this *Page 16 
matter. Dr. Fiorilli, who initially treated the plaintiff for her pulmonary conditions in 1992, has practiced in Roanoke Rapids for approximately thirty years and has treated more than a thousand textile workers in that time. Regarding the issue of causation, Dr. Fiorilli testified:
  Where you have, though, persons who were clearly exposed, and most of them . . . in good faith have symptoms that cannot be explained otherwise, far in excess of what you would expect in the same population relating to tobacco, for instance. Invariably, they almost all smoked. . . . But I think that it is very difficult to deny that someone who has worked in textile for a certain length of time and has symptoms at any time in life is not related to the [cotton dust] exposure.
In addressing the issue of the effects of the plaintiff's occupational exposure to cotton dust, Dr. Sekaran testified:
  My personal opinion is, I think, you know, independent of the fact that she smoked long enough, she had a significant exposure to cotton dust, especially during those years when they didn't have enough linting system, and the — the OSHA guided preventative measures. I am not 100 percent sure how this environment was a that time, but from what I've heard . . . there is a lot more exposure during the early years, in the 1940s and `50s compared to what it was and what it is now. And I would imagine, independent of her cigarette smoking, the cotton dust had contributed significantly to her chronic lung disease. . . . I do believe that she had a — she has a significant component of cotton dust induced chronic lung disease. We call it byssinosis.
Regarding the issue of the progressive nature of the plaintiff's pulmonary disease following her occupational exposure, Dr. Gottovi testified:
  Someone who has irritant airways, problems, be it from cigarettes, be it from cotton dust, be it from any number of things, when they stop the workplace experience have a steady slow progression of their symptoms. . . . [A]ll of the data there on chronic bronchitis, which is the ultimate result of that kind of exposure in many patients, certainly leads to a chronic deterioration in the airways function.
Based on the testimony of Drs. Fiorilli, Sekaran, and Gottovi, the undersigned is of the *Page 17 
opinion that the majority erred in failing to find that the plaintiff suffers from the occupational disease of byssinosis and that her occupational exposure to cotton dust caused or was a significant contributing factor in the development of her current pulmonary conditions, including chronic obstructive pulmonary disorder (COPD) and chronic bronchitis. For these reasons, I respectfully dissent.
S/______________________ CHRISTOPHER SCOTT COMMISSIONER
 *Page 1